NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 6 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

BRENDA ANN MCGOWAN,                             No.    17-56904

                Plaintiff-Appellant,            D.C. No. 5:16-cv-00923-VEB

 v.
                                                MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

                Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Central District of California
                 Victor E. Bianchini, Magistrate Judge, Presiding

                            Submitted January 4, 2021**

Before:      Goodwin, Canby, and Leavy, Circuit Judges.

      Brenda Ann McGowan appeals pro se the district court’s judgment affirming

the Commissioner of Social Security’s denial of McGowan’s application for

disability insurance benefits and supplemental social security income under Titles

II and XVI of the Social Security Act. We have jurisdiction under 28 U.S.C. §


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
1291 and 42 U.S.C. § 405(g). We review de novo, Molina v. Astrue, 674 F.3d

1104, 1110 (9th Cir. 2012), and we affirm.

      The Administrative Law Judge (“ALJ”) did not commit a reversible error by

not including the exhibit list required by the Hearings, Appeals, and Litigation Law

Manual (“HALLEX”) in its decision because the ALJ’s noncompliance with

HALLEX is not legally enforceable. See Moore v. Apfel, 216 F.3d 864, 868 (9th

Cir. 2000) (“HALLEX is strictly an internal guidance tool” and “[a]s such, it does

not prescribe substantive rules and therefore does not carry the force and effect of

law”). In any case, the error was harmless because McGowan does not dispute on

appeal that she knows what evidence the ALJ relied upon, or that the ALJ did, in

fact, consider the complete record. See Molina, 674 F.3d at 1111 (“we may not

reverse an ALJ’s decision on account of an error that is harmless”).

      The ALJ proffered specific, clear, and convincing reasons for discounting

McGowan’s pain and limitations testimony because McGowan’s testimony

conflicted with the nature and extent of her daily activities and because the

objective medical record did not fully support her allegations. See id. at 1113

(explaining that even where daily activities suggest some difficulty functioning,

“they may be grounds for discrediting the claimant’s testimony to the extent that

they contradict a claim of a totally debilitating impairment”); Burch v. Barnhart,

400 F.3d 676, 681 (9th Cir. 2005) (“Although lack of medical evidence cannot


                                          2                                     17-56904
form the sole basis for discounting a claimant’s [alleged symptoms], it is a factor

that the ALJ can consider in his credibility analysis.”). Contrary to McGowan’s

argument, the ALJ considered all of the relevant medical conditions and records.

Moreover, although the lack of evidence of physical causes of pain is not

incompatible with the diagnosis of fibromyalgia, the ALJ acknowledged

McGowan’s fibromyalgia diagnosis, found it a severe impairment, and limited

McGowan to sedentary work with some additional limitations.

      We decline to review the additional arguments raised by McGowan in her

opening brief because they were raised for the first time on appeal. See Warre v.

Comm’r of Soc. Sec. Admin., 439 F.3d 1001, 1007 (9th Cir. 2006) (issues not

raised before the district court are waived on appeal).

      AFFIRMED.




                                          3                                   17-56904